PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Advanced Micro Devices, Inc.
Application No. 16/537,460
Filed: 9 Aug 2019
Attorney Docket No.: 180134-US-NP
For: PADDED VECTORIZATION WITH COMPILE TIME KNOWN MASKS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f) filed June 9, 2022, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The receipt of the certified copy on June 9, 2022, is acknowledged. The priority claim to the foreign priority document in question was timely made in the application data sheet filed August 9, 2019.  The petition is found to comply with all of the above requirements.  

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions